



Exhibit 10.3














July 25, 2017


Re: Amended and Restated Separation and Release Agreement




Dear Dan:


In consideration of your agreement to remain with NII Holdings, Inc. (“NII”)
through April 1, 2018, in addition to the benefits set forth in the Amended and
Restated Separation and Release Agreement between you and NII (the “Separation
and Release Agreement”) provided to you on July 25, 2017, NII agrees to provide
you with a payment equal to six months of your annual base salary on August 15,
2017 (the “Additional Severance”). The Additional Severance is in addition to
any amounts due to you under the Separation and Release Agreement.


In the event that you are eligible for benefits pursuant to NII’s Change of
Control Severance Plan, as amended and restated effective November 2, 2015, on
your termination date, the Additional Severance will be deducted from the total
amount due to you pursuant to the Change of Control Severance Plan.


Sincerely,                            
                    


/s/ SHANA C. SMITH            
Shana C. Smith                                        
General Counsel











